Citation Nr: 9934042	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  91-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder.  

2.  Entitlement to an increased rating for anxiety and 
conversion reaction superimposed upon a convulsive diathesis, 
currently rated as 30 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran's period of active service included duty from 
January 1951 to June 1952.  There are indications of other 
duty that counted for pay purposes, but this is the only 
active service that is verified in the record.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The record 
is sufficient to adjudicate the claim for service connection 
for a cognitive disorder.  It is noted that because the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition ("DSM-IV") does not 
include a diagnosis of organic brain syndrome, the Board has 
recharacterized the claim for service connection on appeal as 
listed on the title page.  This action is in accord with the 
April 24, 1995, medical opinion obtained pursuant to the 
provisions 38 U.S.C.A. § 7109 (West 1991).  

Additional development with respect to the two other issues 
on appeal is required, and these issues will be addressed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for a cognitive disorder has been obtained by the 
RO.

2.  The weight of the competent evidence of record indicates 
that the veteran does not have a current disability due to a 
cognitive disorder that can be attributed to service or 
service connected disability.  


CONCLUSION OF LAW

A cognitive disorder was not incurred in or aggravated by 
service nor is it related to a service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim for service connection 
for a cognitive disorder is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as to this issue as there is no 
indication that there are other records available that would 
be pertinent to the adjudication of this claim.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disorder that is 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).

After reviewing the evidence of record, the Board concludes 
that the "negative" evidence outweighs the "positive" 
evidence of record, and that the claim for service connection 
for a cognitive disorder should therefore be denied.  The 
most probative "negative" evidence is contained in the 
previously referenced April 1995 opinion obtained pursuant to 
the provisions of 38 U.S.C.A. § 7109 (West 1991).  The 
psychiatrist who completed this report, after discussing the 
pertinent in-service and post service clinical history, 
concluded that the medical evidence of record did not support 
a diagnosis consistent with a cognitive disorder (which had 
previously been characterized in psychiatric nomenclature as 
an organic brain syndrome).  He concluded that the veteran's 
recurrent psychiatric symptomatology, such as amnesia, 
tension, anxiety, depression and disorientation, were more 
consistent with a primary psychiatric disorder" such as 
"generalized anxiety disorder or a conversion disorder" 
than a cognitive disorder.  As service-connection is in 
effect for an anxiety disorder, the psychiatric 
symptomatology attributed to a "primary psychiatric 
disorder" in the April 1995 opinion is considered to be part 
of the service-connected psychiatric disability rather than 
representative of a distinct disability due to a cognitive 
disorder.  

The evidence of record contains some "positive" evidence 
supporting the veteran's claim, such as February 1990, 
November 1991 and April 1993 diagnoses of organic brain 
syndrome rendered by Joseph E. Crupie, M.D.  Also of record 
is a diagnosis of organic mental syndrome following a May 
1993 VA examination.  However, it was concluded in the April 
1995 medical opinion that there was insufficient data to 
support the diagnosis of organic brain syndrome of record.  
Additional "negative" evidence was also referenced in the 
April 1995 medical opinion, such as October 1993 VA 
psychiatric testing that did not support a diagnosis of 
organic brain syndrome and an April 1993 electroencephalogram 
that revealed no epileptiform activity.     

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Thus, as the Board finds the "negative" medical 
opinion of record, principally the April 1995 medical 
opinion, to outweigh the "positive" medical evidence of 
record, the claim for service connection for a cognitive 
disorder must be denied.  In making this determination, the 
Board notes that the April 1995 medical opinion included a 
thorough discussion of the clinical evidence of record and 
the medical opinion of record.  As noted, the "positive" 
medical opinions were found to not be probative by the 
psychiatrist who completed the April 1995 opinion, and given 
the paucity of clinical evidence to support the "positive" 
medical opinions of record, the Board concurs with this 
assessment.  In making this determination, the written 
contentions submitted by and on behalf of the veteran 
asserting the existence of a current disability associated 
with a cognitive disorder/organic brain syndrome that is 
etiologically related to service have been considered, but as 
neither the veteran nor his representative are shown to 
possess any medical expertise, this "positive" evidence is 
also of minimal probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In short, the Board concludes that the weight of the 
"negative" evidence exceeds that of the "positive" 
evidence of record.  Accordingly, the claim for service 
connection for a cognitive disorder  must be denied.  
Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to service connection for a cognitive disorder is 
denied.  


REMAND

The RO was directed to readjudicate the issue of entitlement 
to an increased rating for the service-connected psychiatric 
disorder, to include consideration of the revised criteria 
for rating psychiatric disorders codified at 
38 C.F.R. § 4.125-4.130.   
Such action has not been accomplished by the RO.  
Accordingly, as the Board is required to insure compliance 
with the instructions of it remands, the RO will be requested 
upon remand to conduct this adjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).  

As the issue of entitlement to a total disability rating for 
compensation based on individual unemployability is 
inextricably intertwined with the increased rating claim on 
appeal, the RO will also be requested to readjudicate this 
issue following the adjudication requested above.  Harris v. 
Derwinski, 1 Vet. App. 180 (1990). 

Finally, in view of the finding of the medical expert, as 
reported above, with regard to symptoms of the psychiatric 
disorder, further medical evaluation is indicated.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran should be afforded a VA 
psychiatric examination to assess the 
severity of the service-connected 
psychiatric disorder.  All indicated 
studies are to be accomplished, including 
the completion of a Global Assessment of 
Functioning Score.  The claims file 
should be made available to the examiner 
for review prior to the examination.  

2.  The RO should readjudicate the claim 
for an increased rating for the service-
connected psychiatric disorder.  The more 
favorable to the veteran of the "old" 
or revised criteria for rating 
psychiatric disorders are to be applied 
by the RO. 

3.  Following the completion of the 
adjudication above, the RO is to 
readjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







